People v Pabon (2019 NY Slip Op 05291)





People v Pabon


2019 NY Slip Op 05291


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


691 KA 15-00569

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vREYNALDO PABON, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LISA GRAY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered January 27, 2015. The judgment convicted defendant, upon his plea of guilty, of arson in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of arson in the second degree (Penal Law
§ 150.15). Contrary to defendant's contention, he validly waived his right to appeal (see People v Sanders, 25 NY3d 337, 342 [2015]; People v Truitt, 170 AD3d 1591, 1591 [4th Dept 2019] lv denied — NY3d — [May 31, 2019]; People v Washington, 160 AD3d 1437, 1438 [4th Dept 2018], lv denied 31 NY3d 1154 [2018]), and that valid waiver encompasses his challenge to the severity of his sentence (see People v Lopez, 6 NY3d 248, 255-256 [2006]).
Entered: June 28, 2019
Mark W. Bennett
Clerk of the Court